SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2011 Commission File Number 000-20181 Sapiens International Corporation N.V. (translation of registrant’s name into English) c/o Landhuis Joonchi Kaya Richard J. Beaujon z/n P.O. Box 837 Willemstad, Curaçao (599) (9) 7366277 (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934 Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Attached hereto as Exhibit A is a copy of the registrant's press release dated February 18, 2011. The registrant expects the revenues from the transaction described in the attached press release to be approximately US$5 million, to be recognized over the years 2011 and 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sapiens International Corporation N.V. (Registrant) Date: February 18, 2011 By: /s/ Roni Giladi Roni Giladi Chief Financial Officer
